ase 1:20-cv-02795-PGG-GWG Document 40 Filed 05/24/21 Page 1of5

 

AICTE STATES DISTEICT (ORT 5/5/21

 

 

 

 

 

 

- — “(266 )
= oe — \ fbme)

 

z een be PEISONS, eal, |

 

 

 

 

 

 

 

 

 

—fitulets |

 

 

 

 

 

 

_QETITION FOR WRIT OF
NAKA DiMus ce

 

 

 

+f 10. DepSR NACE STEATE: 60.

_ FoR. brsrPrcr Juve GbE Se —

 

 

CENITETN
TO. GRANT PLAINTIFF s MoTZON

 

 

 

Cooet CORRESPONDENCE. PEOMITN

 

 

 

 

 

 

 

 
P U. Case 1:20-cv-02795-PGG-GWG Document 40 Filed 05/24/21 Page 2 of 5
Ts

 Vignnt$ Ys lus Man Schulte. petihers, Tide Godphe.
tb uptuld the Coasttvhon ane Wr. Schuftele right WP access

sed Qefordants, te Suen of Ursons, aN dhstructng, al col
— Aeleyong al Wail to We Schulte srl thenebore. ppsftactug and
m0 Hing the crhire lifigahoa In tle hypes oP thuwctng amb
 pkiig He litigate Buty pphiion, order, ard pytee Ham fhe.

— bistick CoM be Mn Schelte py. baloped by 2D - 60 Jays.

Wt. Schulte has Submét to thes louct Mill's oF Ayveloper
Marked as. fecaved by tle Mec, bot Not geen fo MI Schalke
ter 20-60 Bays, Most neantty, Sudge, Goreasteh’s s/zy

Peder of Seretee, prostate U/zJo, pas not Gum te Hy Shelte
ntl Bfs/zel. Each envelope 15 signed ail fated. by the Ur

| Maar i) huh Me Sclulte.. Rio | _lebas bu Vols we th |
Couct Contain tavelopes Signad Lith oer YO days € dolay,
a bhihonally > SiMe araclers [elles yore Naver Helier) he the Mec.
Yesethny an aver. dhe Maar Dela in the Case.

vty

 

 

 

oe

| On BNovenber 23 toz0 Wi Schelte fied a Motos for tn
WOBID wetion te Copel te Mee to Joliver Al Legal yuil”
— Dehved fo loo Court daxrerpankonc®) Qcoragtly fh We Schulte. The
| Cork henne thet Motos. Bi. Schulte Huo walled: the Cart
Saeco tees, Mubng Maey Le, 21 Jedeilng, the pelays.

    

| Ue gold Bea nape Ne Ms pps
Hed upon tis Gore ant Inds Cewing fo Bolus all Mall
—Qromptly. We Schulte nephoh tutth Zkear eillerve — Gopres

 
? 3) Case 1:20-cv-02795-PGG-GWG Document 40 Filed 05/24/21 Page 3 of5
* 1B

* Ok felons ith pinee Jakes Henig ftom pecept by 2

 

 

 

ne a Que UO. Jays, Ths av tdence S (bear ne), ORIN AG.

 

 

 

woth Te MeSendaats. ae lelbe ately (bstruchog aus Aclesing :
wal A The. Coors +0 ba My. Sel hulte’s (oist fe

 

 

 

Ct at ketss ip the (purts. -

 

 

Dagsirate Dlye Gpreastean abgndoted 4a Constitute.
L protec the. Arerdtats fospite. pueribwleng Clear fas ,

 

 

 

. Cyomcig. evifone, of Hs DAGO: i ant fal borate
LObstrocton. - a

 

 

 

. “An 7 Scheu! te Now Waves th pverceivg a ste olga, a
_, Gardeche. {0 Nenor his oath fe fhe (gnstitunon dud grat
4 WW. re Meton. fo Coupe He. Mee fo Pelroor Court.

coneponeneg, Mf. Linaly Uaaver So Ths gation (MN.
| Coa places). Vlense “a the laced ine [Mh Schulte's
lethers, bea pleas 6% help pul Gniknec3 — hae loding. the |
| Qnueloges Charly, “duet M4. Thu. Nofendantel oe [t (as.

AULOpbagg. ev, ts), | we

 

 

 

 

 

 

 

 

 

pe dhs. Cock Pale to hos So Of dows not vega ten. :
nat Me. Schutte itl be Peel to Ple potthn Por
pvt

 

 

Winans | uh. te Qecordl Carcvie ty Ae guest AD. —

oy

 

 

Seka pp ag te ophaid We Grsitvton,

 

_ 48 te tat. eee bait :

  

3 :
Lr
ee
te

 

 

 

 
           

Tildas ST 2 Sa

eelaeltcsny le ffeed petedpecdye : ree FT

“FEE, LOCOV NNSPOKPN a nyt do SUNS NI

 

6 MOVING OS RIN NadO - TIN THOS

 

 

- 4 te . - “ “oves wen auvarue 404 ALTYNaa
we, 1 MP ee Bas OE a : coe "-gganisna teiaisso 0
ee Ay Oe FO@0k ANISNIW Ted SLUEAN
OO SE SSR a VT pe “0 UBENLS.S vdOuUvND.oOF “
Wd EOS Ue 3HOA MAN JO LORILSIG NUaHINOS -
| SOLAN WISSHOESIMA 0.  LMNOD LOtsia SBivEs GaLINn ©
Sn Seen DO, ID I

    

 

©. Case 1:20-cv-02795-PG6-GW¢

 
 

Case 1:20-cv-02795-PGG-GWG Document 40 Filed 05/24/21 Page 5 of 5

: ae ae f oo RSS 8
EE SS eee Pee Re es
ar SS : ee SG RESO GS . Bes GaSe Bee es 2D ee LAS

Me areas ue Sees Boe Be Sea ee aa s of
Sie He des FS GE ek Bee é
iets sen z Es ‘

Wy

Bye. ET Shas : ‘

Us

ee Sah enon ero es : ea : SAC Ses aS magne Gn See oes
SSE US eS | ENO Se Pa a ao eens i Ke WEES, | ORGS ee ae aR Ss Ge SEE ASR Gea oe
oe 5 ee as SD
DOGG Dina Ste one Aes ae ee
ee ern ae aoe era ie SUS cie stern Ghaiiwet Rama canut es : BERG ae orrnn aie LEE EE Gs SSS Y ans ae,

LID
i

Peis es Fea aes

ee BO eee SES, z S 3 aes eg
z Re Ee Es Z Sea
ee Bo SUN a ee aoe GE SS

os

EES Ee FU RER Ag Sls SN AC Seas ate Sa es Oa DEERE GeO OE S SES Ss SEE Ss
us TRAE ZN LL Bee wie os ores : . annie
Be se a Os ESOS ea as

HS : Se RCE A ee ae ee ae He g

Bee SS : ee f

i ube 3 fi BEES

Se
sea

ae

Se ee eee : ae a ee eer on SSR Se SRE occ eeeeeereee
Se LES GSE ER OT z as ONG BaZa
eS ee S RO ee ee
eae CZCS ON s CORRE OR SUS ee Be
, : Aas zr i MECN Coogee ENCE OLA on Be acme a Ree - Be ESS

eee

ES

SALE SEU Se earns

as Be ce
ARSE : Co oe a Boe Ges ee SO NEI SS
3 s me HOMIE SST ES ~ a =

ese

SORES NS

Caen RES Ge

eee ree, Ss SOU ASE OES) OSS SE hs SSS AS a s
: DR ESE Cg eS GCS ORS ea ES IS a eee ae OE CE RTS aS OE GREEN a7 2s Be | os

Ee DOT ERS Feast se AUS aS Sai ee hate < a Me
oe ‘ = Se es s ee fy Bea ae i OE

Ae

ae

os

eS

se ee

eas es Pc UE Rb, URED NER A pe crane oe OE SS OS NS : : es See me
ee SSS ORS ts PN ee ae UE - ee e ae

e

=

ae 2 Ue i oe ee a ee ree es. o Lege 3 So ee

SOS ee RS OR SSS:
eee e ae

es ee SP a Oe ER SLICES ORS e : Be J ee enna
Se susie Rica oe nea SIS ge ES ae Rens : Ss cee oS SS 2 es Saar a ceat i e ap és

ti
Se

s

ee : Es
‘ = ee Oe era
ee : Ls

(eae
Skee

S SUE

Bose MATE
SEES: we
Se

pee BR eine SERS (BIS ISA SA : : os EES
A

Ae

Sy Sess Se : ce ue eS o ae EES ie
DR Ae us ee

3 a ORS ES
aS ees Bes a eee é isa FOS pS Ses cee

SUG SAAS Spica can Rees BO SIRS a San Naas ECE ON PAGS 8 Sao
ESE ie : ee i ass

con ae oe ce CESS Su ee SE
I SES IGE SGC AUS is es : S si : SRS GR CERIN SOs
Drosha Ne SS CC One SS i 3 DA SEES #2 os Oa ge seg Sn Ey SPIE MNS me
es ce ee SES oe DoS = i SS a a es Bn: ene
2 f BOSSA IE ESS 5 Es Le SS AO See EE ge
Eero Be eee oe eer a SEE SO OES 8) es : coe E
A Ses CBOE ORO UES SE OID) UA Se ane ae SS : Es Se! ee e SEGUE ee Eo B
DE: te a eee oes eae oe Pe STS : SACI BE SIC SOS CS Gis A e
: Se ae < Se OAS STO SUSE RES SS EEE REA cee % & oo Eee ae ESS ue
es ee

De red PRR BRL RONEN
SHES ans EOD Ne ee

S Eee ES Sa ee sy ae eee OS Boe x
ee S Eee ee Se

s

RA se EEE SES SRG Se eS

ee

i Sas
5 ee SO AS:
eas Se ee

8 eS 3 RY Sa SARS ee eee
e sa ete aes Bee ree inths sare oats Re As Pp ae PR SSS Wet ae Poe Sei oat a
SS Us Ce a ie ES Gt ee re oo PS Ss SSS On Ea eae
OSE Aes EDR GI as es S

eS Ee
ee

RG

s é BG
a oe ee ee

BS th is As % ain tec cerns ante tate:
ee 2 NI OZ IES SD iS se eevee

Seta a Ep BESET.

: Ey SUE Cu He Oa FESS ce ee ES eee << oe

Bae a 3 eS oe UE OST SS RS UNE a RI ORE SEE BOE SN Ges d) G O EN  s ne se sas Be

2 ea SRE SRE Ses Saat SA ee TS ¢ OGRE! IE SSI ESS OG Sea ESE a SE Oi eee eens ESET IS A eee See tae! ee CSG se
Se Seas Se: ag ce a VE CRO ea Se ge SAN Nes

ey s e ee oe SSUES
es Ee BO Eee ie ica ser

: Bee Se ee eee

AIS AE
SU OBE SAUNA
S DR ENG ee ee

ee

SUS ESS eS
He SG TEE
cs 5 ee an
guise 3 SOs SAA oe: DE zi ae : EL Sa niae res Shas sie i
SUS Us Ss : eee Oe ae Ce SERS e is Be as Fee ey SE Eo ORS SS ae is
SOS iS : : ee ce er ee ee ° i

LESS SES sore ena eae ee oh ae i
OSES, Een

: He ie SU PES ONES ee

on

ics © Be
Aare eee ae
Pee

 

 

s s ERS Bee
Z EBs
ee LeU aee ua es SN ier
ne Oe SS ‘ so 2 aS
POS BERR RS is
eS 3 sesiemmegeste 2 ee oe
IS . e a Se Sic Se eR a ee ees ne my . ARN Seni SNIP
eet ge Sone ee OES 58 Se EB DOS GES CRBS eee! g ae ‘ ‘

2 ae ee

 
